Title: [Diary entry: 1 January 1789]
From: Washington, George
To: 

Thursday 1st. Thermometer at 38 in the Morning—47 at Noon and 47 at Night. Clear Morning and wind tho’ not much of it at No. Wt.—clear all day & pleasant. Went out after breakfast to lay of or rather to measure an old field which is intended to be added to Muddy hole Plantation—after which marked out a line for the New road across from the Tumbling Dam to little Hunting Creek to begin [th]e Post and rail fence on.  In the Evening Mr. Bushrod Washington & his wife and Miss Polly Blackburn came in.